                                                     Case 2:20-mc-00076-MWF-MRW Document 40 Filed 12/22/20 Page 1 of 3 Page ID #:1020




                                                                                    1 Carla M. Wirtschafter (SBN 292142)
                                                                                        Email:   cwirtschafter@reedsmith.com
                                                                                    2 REED SMITH LLP
                                                                                        1901 Avenue of the Stars, Suite 700
                                                                                    3 Los Angeles, CA 90067-6078
                                                                                        Telephone 310-734-55200
                                                                                    4 Fax 310-734-5299

                                                                                    5 Jordan W. Siev (Pro hac vice)
                                                                                        599 Lexington Avenue, 29th Floor
                                                                                    6 New York, NY 10022
                                                                                        Tel: (212) 521-5400
                                                                                    7 Fax: (212) 521-5450
                                                                                        jsiev@reedsmith.com
                                                                                    8
                                                                                        Rizwan A. Qureshi (Pro hac vice)
                                                                                    9 1301 K Street, N.W.
                                                                                        Suite 1000, East Tower
                                                                                   10 Washington, DC 20005-3317
                                                                                        Telephone: (202) 414-9200
                 A limited liability partnership formed in the State of Delaware




                                                                                   11 Facsimile: (202) 414-9299
                                                                                        Email: rqureshi@reedsmith.com
                                                                                   12
REED SMITH LLP




                                                                                   13 Attorneys for Petitioner
                                                                                         Daniel Snyder
                                                                                   14

                                                                                   15                          UNITED STATES DISTRICT COURT
                                                                                                              CENTRAL DISTRICT OF CALIFORNIA
                                                                                   16

                                                                                   17                                                   Misc. Action No. 2:20-mc-00076
                                                                                                                                        _____________________
                                                                                   18                                                   Joint Status Report Regarding
                                                                                        In re Application of Daniel Snyder
                                                                                   19 for an Order Directing Discovery from             Discovery Pursuant to Dkt. 38
                                                                                        New Content Media Inc. d/b/a MEA
                                                                                   20 WorldWide Pursuant to 28 U.S.C. § 1782
                                                                                                                                        The Honorable Michael R. Wilner
                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28

                                                                                                         Joint Status Report Regarding Discovery Pursuant to Dkt. 38
                                                     Case 2:20-mc-00076-MWF-MRW Document 40 Filed 12/22/20 Page 2 of 3 Page ID #:1021




                                                                                    1        Petitioner Daniel Snyder (“Petitioner”) and Respondent New Content Media Inc.
                                                                                    2 (“Respondent”) provide the following Joint Status Report pursuant to the Court’s

                                                                                    3 Minute Order at Dkt. 38.

                                                                                    4        On December 17, 2020 following the parties’ meet and confer efforts,
                                                                                    5 Respondent produced documents. Petitioner will meet and confer with Respondent

                                                                                    6 about any follow-up document requests, about scheduling the deposition of

                                                                                    7 Respondent’s FRCP 30(b)(6) representative, and the topics for examination. If the

                                                                                    8 parties reach an impasse about any issue, they will so advise the Court in advance of

                                                                                    9 the January 5, 2020 status conference.

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                        Dated: December 22, 2020               REED SMITH LLP
                                                                                   13

                                                                                   14                                          By: /s/ Carla M. Wirtschafter
                                                                                                                                   Jordan W. Siev
                                                                                   15                                              Rizwan A. Qureshi
                                                                                   16
                                                                                                                                   Carla M. Wirtschafter

                                                                                   17
                                                                                                                                    Attorneys for Petitioner
                                                                                                                                    Daniel Snyder
                                                                                   18
                                                                                        Dated: December 22, 2020               Squire Patton Boggs (US) LLP
                                                                                   19

                                                                                   20                                          By: /s/ Joseph A. Meckes
                                                                                                                                   Joseph A. Meckes
                                                                                   21                                              Attorneys for Respondent
                                                                                                                                  New Content Media, Inc.
                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                 -1-
                                                                                                       Joint Status Report Regarding Discovery Pursuant to Dkt. 38
                                                     Case 2:20-mc-00076-MWF-MRW Document 40 Filed 12/22/20 Page 3 of 3 Page ID #:1022




                                                                                    1                                         ATTESTATION OF FILER

                                                                                    2          I, Carla M. Wirtschafter, the filer of this document on the Court’s CM/ECF system, hereby

                                                                                    3 attest that all other signatories hereto, and on whose behalf the filing is submitted, concur in the filing’s

                                                                                    4 content and have authorized the filing.

                                                                                    5 Dated: December 22, 2020                         By:     Carla M. Wirtschafter
                                                                                                                                               Carla M. Wirtschafter
                                                                                    6

                                                                                    7

                                                                                    8

                                                                                    9

                                                                                   10
                 A limited liability partnership formed in the State of Delaware




                                                                                   11

                                                                                   12
REED SMITH LLP




                                                                                   13

                                                                                   14

                                                                                   15

                                                                                   16

                                                                                   17

                                                                                   18

                                                                                   19

                                                                                   20

                                                                                   21

                                                                                   22

                                                                                   23

                                                                                   24

                                                                                   25

                                                                                   26

                                                                                   27

                                                                                   28
                                                                                                                                      -2-
                                                                                                            Joint Status Report Regarding Discovery Pursuant to Dkt. 38
